ORDER

PER CURIAM.
Donnie L. Jackson (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his motion for post-conviction DNA testing. Movant asserts that the motion court erred in denying, without a hearing, his claims that: (1) he is entitled to DNA testing of cultures obtained from the victim; and (2) his counsel was ineffective for failing to obtain a “tissue match” and certain blood tests.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).